                                          Case 5:18-cv-07597-BLF Document 217 Filed 01/13/21 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     JERI CONNOR,                                      Case No. 18-cv-07597-BLF
                                   8                    Plaintiff,
                                                                                           ORDER DENYING LEAVE TO FILE A
                                   9             v.                                        MOTION FOR RECONSIDERATION
                                  10     QUORA, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Quora filed a motion asking for, among other things, leave to file for

                                  14   reconsideration of one fact issue that was before the Court for Quora’s motion for summary

                                  15   judgment. See Mot., ECF 214. The Court DENIES Quora’s request seeking leave to file such a

                                  16   motion.

                                  17          Trial courts have the inherent power to reconsider, set aside, or amend interlocutory orders

                                  18   at any time prior to entry of a final judgment. Meas v. City & Cty. of San Francisco, 681 F. Supp.

                                  19   2d 1128, 1143 (N.D. Cal. 2010) (citing Sch. Dist. No. 5 v. Lundgren, 259 F.2d 101, 105 (9th Cir.

                                  20   1958)). “In this judicial district, Civil Local Rule 7–9 provides a procedure whereby a litigant

                                  21   dissatisfied with an interlocutory ruling may seek leave to file a motion for reconsideration in this

                                  22   court.” Microsoft Corp. v. FIFAVIP Co., No. 17-CV-02887-LHK, 2017 WL 4517060, at *3 (N.D.

                                  23   Cal. Oct. 10, 2017) (citation omitted).

                                  24          Civil Local Rule 7-9 specifies the requirements for such a motion. The moving party must

                                  25   show “reasonable diligence in bringing the motion” as well as one of the following:

                                  26          (1) That at the time of the motion for leave, a material difference in fact or law exists from

                                  27          that which was presented to the Court before entry of the interlocutory order for which

                                  28          reconsideration is sought. The party also must show that in the exercise of reasonable
                                          Case 5:18-cv-07597-BLF Document 217 Filed 01/13/21 Page 2 of 2




                                   1          diligence the party applying for reconsideration did not know such fact or law at the time of

                                   2          the interlocutory order; or

                                   3          (2) The emergence of new material facts or a change of law occurring after the time of such

                                   4          order; or

                                   5          (3) A manifest failure by the Court to consider material facts or dispositive legal arguments

                                   6          which were presented to the Court before such interlocutory order.

                                   7   Civ. L.R. 7-9(b).

                                   8          Here, Quora argues that the Court erroneously relied on the fact that $1 million in fraud

                                   9   protection was not available to Connor for free to find that Connor’s purchase of enhanced

                                  10   monitoring was reasonable and necessary. Mot. 10. Quora misconstrues the Court’s Order. The

                                  11   Court did not make any factual determination on this issue, but rather determined that there were

                                  12   disputed material facts that prevented summary adjudication. Therefore, Quora’s motion to seek
Northern District of California
 United States District Court




                                  13   leave to file for reconsideration is DENIED. The other issues raised in Quora’s motion will be

                                  14   considered when briefing on the issues has concluded.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: January 13, 2020

                                  18                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
